DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The action is responsive to the Amendment filed on June 13, 2022.  Claim 1 was amended.  Claims 5, 15, and 17-23 remain cancelled.  Thus, claims 1-4, 6-14, and 16 are pending. 

Drawings
The drawings filed on 04/12/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  The replacement drawings filed 04/12/2019 comprising FIGS. 5c, 5d, and 5e still include several lines, lead lines, and reference numerals that appear pixelated, blurred, and/or are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-4, 6-14, and 16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a device for modifying the flow of fluid circulating in a conduit by modifying a passage cross-section of the conduit, the device comprising flaps or a curtain, opening of the flaps or the curtain providing a fluid circulation passage bypassing blades of a turbine to limit the rotational speed of a rotor, and where one of the magneto-electric converter and the permanent magnetic field source is included in a stator, and the other one is included in the rotor, and the stator is connected to the rotor so that the reference plane of the magneto-electric converter resides in the magnetic plane generated by the permanent magnetic field source.  Therefore, claim 1, and dependent claims 2-4, 6-14, and 16, are allowable over the prior art of record.

It is noted that the closest prior art, German Patent Publication DE 10 2010028793 A1 (Provided with the IDS filed 04/15/2019, a Machine translation, generated 11/04/2021 was provided with the previous action.), to Kautz, is directed to supplying energy to pipeline monitoring devices, with a pipe section of a pipeline through which a fluid can flow, which includes at least one turbine, which has at least one impeller and with at least one generator.
U.S. Patent Publication 2013/0341930 A1, to Campagna, is directed to a turbine assembly for generating electricity from kinetic energy of a moving fluid flow.
U.S. Patent Publication 2016/0276573 A1, to Delamare et al., is directed to a power generator including a converter with an electromechanical transducer and a magnetostrictive layer to convert a variation of a magnetic field into a mechanical deformation.
In the response filed June 13, 2022, Applicant’s argued that the cited prior art of record failed to disclose the newly added limitation of “a device for modifying the flow of fluid circulating in a conduit by modifying the passage cross-section of the conduit, the device comprising flaps or a curtain, opening of the flaps or the curtain providing a fluid circulation passage bypassing blades of a turbine to limit the rotational speed of the rotor,” substantially as recited in amended Claim 1.
Applicant’s arguments are persuasive.  The element “a device for modifying the flow of fluid circulating in a conduit by modifying a passage cross-section of the conduit,” substantially as recited in amended Claim 1 is not taught by the cited prior art of record.  Thus independent Claim 1, and dependent claims 2-4, 6-14, and 16, are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864